Citation Nr: 0740636	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  99-00 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disorder, to include chronic anxiety or depressive disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1982 to April 
1989.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board for additional 
development in September 2003.  The case was returned to the 
Board, and in April 2006 the issue on the cover page was 
again remanded by the Board for additional development.  
Substantial compliance having been completed the case has 
been returned to the Board.  

In February 1999, the veteran testified at a personal hearing 
before an Acting Hearing Officer at the RO.  A transcript of 
that hearing has been associated with the claims file.  


FINDING OF FACT

A chronic psychiatric disorder, to include chronic anxiety or 
depressive disorder, was not present in service and the 
veteran does not currently have a chronic psychiatric 
disorder that is etiologically related to service.


CONCLUSION OF LAW

A chronic psychiatric disorder, to include chronic anxiety 
and depressive disorder, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in October 2003 that fully 
addressed all four notice elements, and the elements of a 
service connection claim as addressed in Dingess, supra.  The 
letter informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  This letter also contained notice as 
to degrees of disability and effective dates.  The veteran 
was asked to submit evidence and/or information in his 
possession to the AOJ. 

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case after the 
notice was provided, when it issued a supplemental statement 
of the case (SSOC) in January 2006 and also in September 2007 
when another SSOC was issued after the case was remanded by 
the Board in part to ensure that the VCAA was complied with 
fully.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ).  For these reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
hearing transcripts, service personnel records, and service 
treatment records.  There is no indication that any other 
treatment records exist that should be requested, or that any 
available pertinent evidence has not been received.  VA 
examinations were provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he has a chronic psychiatric 
disorder, to include chronic anxiety or depressive disorder, 
caused by his experiences while serving on active duty in the 
United States Air Force.  At the veteran's February 1999 
personal hearing he indicated that he had problems with 
anxiety since his time in service.    

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a chronic psychiatric 
disorder, to include chronic anxiety or depressive disorder.  
The competent medical evidence shows that a chronic 
psychiatric disorder was not present in service and that the 
veteran does not currently have a chronic psychiatric 
disorder, to include chronic anxiety or depressive disorder, 
which is etiologically related to service.

The veteran's service treatment records show treatment for an 
acute situation reaction with hyperventilation and syncope in 
October 1986.  Treatment for stress and anxiety are noted 
until February 1987.  No other relevant treatment is noted 
between February 1987 and the veteran's discharge in April 
1989. 

Records associated with a February 1991 VA examination and 
with an October 1991 hearing at the RO are devoid of any 
indication that the veteran was having anxiety or depression 
at that time.  While the veteran is certainly not expected to 
note every complaint at a hearing or examination, this is 
still evidence against a finding of any chronic psychiatric 
disorder; albeit evidence of a lesser probative weight.     

The veteran has been afforded three VA examinations in 
connection with this claim.  At the first examination, in 
January 1998, the veteran was diagnosed with depressive 
disorder.  On the subsequent examinations, in July 2003 and 
June 2007, there were no clinical disorders diagnosed.  A 
February 1999 letter from a supportive housing program case 
worker states that the veteran was admitted to that program 
because he was under a lot of stress as well as being in a 
"severe crisis situation."  The social worker went on to 
note that the veteran had become increasingly depressed 
because of the "state of crisis."  VA treatment records 
from 1999 and 2000 show a diagnosis of "major depression" 
at that time.  Treatment records after May 2000 do not show 
any diagnoses or treatment for any psychiatric disorder, to 
include chronic anxiety or depressive disorder.  

The veteran's most recent VA examination in connection with 
this case was conducted by two examiners.  The examiners 
noted a review of the veteran's claims folder prior to the 
interview.  At the examination, the veteran reported having 
been depressed during two periods in his life.  The first was 
during the military when he reported being depressed and 
anxious for "approximately two months."  The examiners 
noted that the veteran's service treatment records did show 
an in-service hospitalization for hyperventilation and stress 
and that the records state that the veteran was having 
"stress, marital separation, loss of NCO [noncommissioned 
officer] status and financial problems."  The veteran stated 
that his symptoms of anxiety and depression lasted about two 
months to the best of his recollection, and the examiners 
noted that his service treatment records suggested that his 
symptoms may have lasted up to at least 6 months.

The veteran reported a second bout of depression which 
started in 1996 or 1997 and lasted for 2 to 3 years.  He 
reported that this depression was prompted by marital 
problems and separation from his first wife, a move from 
Trenton, New Jersey back to the Newark area, and the death of 
his father.  He further reported that since approximately 
2000 he has not had symptoms of depression or anxiety that he 
recalls.  He also clearly stated that between the time period 
of leaving the military in 1989 and 1996-1997 he did not 
experience symptoms of anxiety and depression.     

In a summary of the veteran's subjective complaints, the 
examiners summarize the above information and also note that 
the veteran reported that he is presently very happy, enjoys 
a good relationship with his wife of one year, has a good 
relationship with his two adult children, has been regularly 
promoted at work to his current management position, and has 
recently started his own business of which he is proud.




In conclusion, the examiners stated that:

As a result of the [veteran's] current mental 
status and longstanding absence of psychiatric 
symptoms it is concluded that the patient has no 
psychiatric diagnosis or disability.  He does not 
offer any evidence nor make any claim or connection 
that his military service has created any 
psychiatric diagnosis or disability.  It is 
therefore impossible to conclude a causal 
relationship between his military service and the 
existence of any psychiatric diagnosis or 
disability. 

On Axis I of the Multiaxial Assessment, which the Board 
associates with identifying any clinical disorders or other 
conditions that may be a focus of clinical attention, the 
examiners listed "none."  The veteran was given a global 
assessment of functioning (GAF) score of 85.  The GAF score 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical manual 
of Mental Disorders 46-47 (4th ed. 1994).  GAF scores ranging 
between 81 and 90 reflect absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  See 38 C.F.R. § 4.130 
(incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes).

At his February 1999 personal hearing, the veteran recalled 
having some problems with anxiety from the time between his 
discharge in 1989 and his claim for service connection in 
1998.  At his June 2007 VA examination, the examiners noted 
that the veteran "clearly stated that between the time 
period of leaving the military in 1989 and 1996-1997 he did 
not experience symptoms of anxiety and depression."  In any 
event, there is no medical evidence of record showing 
treatment for any psychiatric disorder between February 1987 
(which is two years prior to the veteran's release from 
active military service) and the veteran's claim in January 
1998.  More importantly, there is no competent medical 
evidence showing any treatment or diagnoses related to any 
chronic psychiatric disorder after May 2000.  In fact, three 
different VA examiners (one examination was conducted by two 
examiners) have stated that the veteran does not have any 
clinical disorder.  

The Board notes that presently, the competent medical 
evidence shows no disability, and without a current 
disability, service connection cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  Although the veteran is competent to relay 
some of his symptoms, he is not competent to enter a 
diagnosis of a psychiatric disorder, as that requires a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Simply put, the veteran's claim must be denied because the 
competent evidence shows that he does not have a chronic 
psychiatric disorder.  While the veteran was diagnosed with a 
psychiatric disorder during the course of this appeal, the 
competent medical evidence does not show any treatment or 
diagnoses for such disorder from two years prior to the 
veteran's discharge until 1998 (more than 10 years).  Even if 
the Board accorded the veteran's February 1999 testimony that 
he had some problems with anxiety from the time between his 
discharge in 1989 and his claim for service connection in 
1998 more weight than his statements to the VA examiners in 
June 2007 that he did not have any symptoms between service 
and 1996, his claim would still fail because the competent 
medical evidence is clear that the veteran does not currently 
have a psychiatric disorder and has not had one since at 
least 2000.  Three VA examiners have come to this conclusion 
and the veteran himself told VA examiners in June 2007 that 
he has not had symptoms of depression or anxiety that he 
recalls since 2000.

In sum, the preponderance of the competent evidence is 
against a finding of any chronic psychiatric disorder in-
service, any current psychiatric disorder, and a link between 
any chronic psychiatric disorder and the veteran's service, 
to include chronic anxiety or depressive disorder.  Thus, 
service connection is denied, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include chronic anxiety or depressive disorder is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


